Citation Nr: 0119863	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

George L. Yaksick, Jr., Associate Counsel


INTRODUCTION

The veteran had active service from July 1950 to May 1954.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
distribution of this appeal has been obtained.

2.  The veteran's bilateral hearing loss is not causally or 
etiologically related to service, including any acoustic 
trauma sustained during service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred nor aggravated during 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No 106-475, § 3(a), 114 Stat. 2096 
(2000).  The Board observes that the RO advised the veteran 
of the substance of the VCAA in March 2001 and that his claim 
had been reviewed under the VCAA.  In addition, the Board 
notes that all known medical records, including service 
medical records, have been obtained and are associated with 
the claims file.  The veteran testified in support of his 
claim at a hearing before the RO.  The Statement of the Case 
reviewed all pertinent evidence, provided the veteran with 
all applicable laws and regulations, and informed the veteran 
of the evidence necessary to substantiate his claim.  While 
the veteran initially requested a hearing before a Member of 
the Board at the RO, he later withdrew that request.  
Accordingly, the Board concludes that the duty to assist was 
satisfied and the Board can move forward with a disposition 
on the merits.

The veteran claims entitlement to service connection for 
bilateral hearing loss. The veteran reported a history of 
military noise exposure (naval-aircraft) as a crewman on the 
flightline without hearing protection and from 50 caliber 
rifles and machine guns for firearm qualifications.  He also 
reported being disqualified as a naval air cadet because of 
hearing loss.  Concerning his 40 years after separation from 
service, the veteran explained that he had limited exposure 
to noise during his career as an insurance professional and 
during recreational activities. 

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  In addition, service 
incurrence will be presumed for certain chronic diseases, 
such as sensorineural hearing loss, if manifested to a 
compensable degree within one year after service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
When a veteran seeks service connection for a disability, due 
consideration shall be given to supporting evidence in the 
light of the places, types, and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).   

Impaired hearing loss will be considered to be a disability 
for VA purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.  When audiometric test results at a 
veteran's separation from service do not satisfy the 
regulatory requirements for establishing a disability at that 
time, the veteran may nonetheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is casually related to 
service.  See Hensley v. Brown, 5 Vet.App. 155, 160 (1993).

Service medical records indicate no evidence of hearing loss 
at induction.  An examination in July 1950 shows normal 
hearing at 15/15 in the right ear and 15/15 in the left ear.  
An examination in November 1950 shows normal hearing for 
whispered and spoken voice.  An August 1951 examination shows 
a 25 decibel loss in frequency 2048, which was considered 
disqualifying for appointment as a naval aviation cadet.  The 
veteran's hearing levels, measured in decibels, were as 
follows:




HERTZ




256
512
1024
2048
4096
8192

RIGHT
5
5
10
16
20
20

LEFT
5
5
10
25
25
25


Examinations at the time of separation from service show 
normal hearing.  The examination from April 1954 reports the 
veteran's hearing as "OK."  The examination from May 1954 
reports the veteran's hearing as 15/15 in the right ear and 
15/15 in the left ear.  

Private audiological testing in February 1994 showed mild 
bilateral sensorineural hearing loss.  The veteran reported 
negative occupational and limited recreational noise 
exposure.  A December 1998 VA audiological evaluation 
indicated the presence of moderate low and high frequency 
sensorineural hearing loss shows mild hearing loss.

A VA examination was conducted in January 2000.  The examiner 
reviewed the claims file and noted that normal hearing was 
indicated at induction and discharge.  The examiner also 
noted the screening in August 1951, which disqualified the 
veteran for appointment as a naval aviation cadet.  The 
veteran's hearing levels, measured in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
30
50
LEFT
35
        
25
20
35
30

The diagnosis following the examination was mild to moderate 
hearing loss in the right ear from 500 to 4000Hz and a mild 
hearing loss in the left ear from 500 to 4000Hz.  Speech 
audiometry revealed speech recognition ability of 98 percent 
bilaterally.

In February 2000, the VA examiner issued a follow-up report 
which related that the diagnosis indicated that the extent of 
hearing loss due to acoustic trauma during service was 
difficult to determine because 40 years had elapsed from 
separation from service to the most recent hearing 
examination.  However, it was the examiner's opinion that due 
to the mild degree of hearing impairment diagnosed in January 
2000, 40 years after service, it is unlikely a significant 
hearing loss was caused by exposure to acoustic trauma during 
service.  

Based on the evidence contained in the record, the Board 
finds that the veteran's bilateral hearing loss is unrelated 
to acoustic trauma to which the veteran was exposed during 
service.  Clearly, the veteran meets the criteria for 
considering hearing loss a disability under 38 C.F.R. 
§ 3.385.  The VA examination showed that the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz were 26 decibels or greater.  However, 
the veteran has failed to demonstrate a nexus, or link, 
between his current hearing loss and his exposure to acoustic 
trauma during service.  

In this regard the veteran has not provided any medical 
evidence which offers an opinion that his currently diagnosed 
hearing loss is related to service, despite being informed by 
the RO of the need to do so to substantiate his claim.  
Furthermore, the only medical evidence of record that offers 
an opinion as to the etiology of the veteran's hearing loss, 
the VA examination, is not favorable in that it indicates 
that it is "unlikely" that the veteran's hearing loss is 
related to acoustic trauma the veteran was exposed to during 
service.  The veteran clearly believes that his hearing loss 
is related to service and the acoustic trauma he reports he 
was exposed to during service.  However, as the veteran is a 
layperson with no medical training or expertise, his 
contentions, without more, do not constitute competent 
medical evidence as to the etiology of his hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for bilateral hearing loss.  As an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim, which would give rise to 
reasonable doubt in favor of the veteran, does not exist, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

 

